Citation Nr: 1119542	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to June 4, 2003, for a grant of service connection for diabetes mellitus. 

2.  Entitlement to an effective date prior to June 4, 2003, for a grant of service connection for hypertension. 

3.  Entitlement to an effective date prior to June 4, 2003 for a grant of service connection for peripheral neuropathy of the right and left lower extremities. 

4.  Entitlement to an effective date prior to August 25, 2004 for a grant of service connection for residuals of a shrapnel wound to the left shoulder. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.  The Veteran was awarded the Purple Heart Medal and Combat Infantryman's Badge (CIB). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  By this rating action, the RO, in part, granted service connection for diabetes mellitus, residuals of a shrapnel wound of the left shoulder and peripheral neuropathy of the right and left lower extremities; initial 20 (diabetes mellitus) and 10 percent evaluations were assigned; effective July 12, 2004.  By that rating action, the RO also granted service connection for hypertension; an initial noncompensable evaluation was assigned, effective July 12, 2004.  The Veteran appealed the RO's January 2005 rating action to the Board.  Jurisdiction of the claims files current resides with the Pittsburgh, Pennsylvania RO.  

By a January 2007 rating action, the RO assigned June 4, 2003 as the effective date for the grants of service connection for diabetes mellitus, hypertension and peripheral neuropathy of the right and left lower extremities.  The RO noted that service connection for diabetes mellitus, hypertension and peripheral neuropathy of the right lower extremity had been denied in an April 2004 rating action.  (See April 2004 rating action).  The RO indicated that the Veteran had been informed of its decision in a letter issued to him that same month.  However, because the April 2004 rating action was not final at the time of the appealed January 2005 rating action, and because all of the above-cited disorders had been demonstrated by the medical evidence of record at the time the RO received the Veteran's initial claim for service connection for diabetes mellitus, hypertension and peripheral neuropathy of the right and left lower extremities on June 4, 2003, the effective date for the grants of service-connection for these disabilities was June 4, 2003.  The RO also assigned an effective date of August 25, 2004, for the grant of service connection for residuals of a shrapnel wound of the left shoulder.  (See January 2007 rating action).  

In an April 2010 statement to VA, Disabled American Veterans indicated that they would no longer represent the Veteran in the current appeal.  Thus, the Veteran is now proceeding pro se in the current appeal. 

In October 2010, the Veteran met with a Decision Review Officer regarding his earlier effective dates claims.  A Decision Review Officer's Conference Report is contained in the claims files.  

The issue of entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On, June 4, 2003, and at no time prior thereto, the RO received from the Veteran an informal claim of entitlement to service connection for diabetes mellitus, hypertension, and peripheral neuropathy of the right and left lower extremities.

2.  On July 12, 2004, the Veteran's representative submitted an informal claim for service connection for "shell fragment wounds of left shoulder and back.".

3.  A November 2004 VA examination report contains a diagnosis of left shoulder shrapnel wound.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to June 4, 2003, for a grant of service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 20.1103 (2010).

2.  The criteria for entitlement to an effective date prior to June 4, 2003, for a grant of service connection for hypertension are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 20.1103 (2010).

3.  The criteria for entitlement to an effective date prior to June 4, 2003, for a grant of service connection for peripheral neuropathy of the right and left lower extremities are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 20.1103 (2010).

4.  The criteria for an effective date of July 12, 2004, and no earlier, for the grant of service connection for residuals of a shrapnel wound of the left shoulder have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying notice and assistance requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

A. Duty to Notify

The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that filing an NOD begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir.2007).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Dunlap, 21 Vet. App. at 119.

B. Duty to Assist

The RO has secured the Veteran's pertinent VA and private treatment records Notably, determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Board is aware that the record makes reference to benefits received from the Social Security Administration (SSA). It does not appear that VA has attempted to obtain records associated with any SSA claim. Nonetheless, a remand to request these records is not required because the Veteran has not claimed (nor does the record suggest) that medical records from SSA would be relevant to his earlier effective date claims.  Hence, VA is not obliged to obtain such records prior to adjudication of this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. Jan. 4, 2010).  

II. Merits Analysis

The Veteran is claiming that he is entitled to an effective date prior to June 4, 2003 for the grants of service connection for diabetes mellitus, hypertension and peripheral neuropathy of the right and left lower extremities.  The Veteran is also seeking entitlement to an effective date prior to August 25, 2004 for the award of service connection for residuals of a shrapnel wound of the left shoulder. 

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).
The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).

Under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).  

A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a) (2010).
The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157(b)(1) (2010). Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157(b)(2) (2010).

(i) Diabetes Mellitus, Hypertension and Peripheral Neuropathy of the right and left lower extremities

The Veteran claims that he is entitled to an effective date prior to June 4, 2003 for the grants of service connection for diabetes mellitus, hypertension and peripheral neuropathy of the right and left lower extremities.  He contends that the effective date for the award of service connection for the above-cited disabilities should be 1988, when he received treatment for these disabilities from a private physician. (See October 2010 Decision Review Officer's Conference Report). 

On June 4, 2003, the RO received from the Veteran a VA Form 21-526 (Veteran's Application For Compensation And/Or Pension), a memorandum from the Veteran's then accredited representative, The American Legion, and VA Form 21-4138, Statement in Support of Claim, showing that the Veteran was requesting service connection, in part, for diabetes mellitus and conditions secondary thereto (i.e., hypertension) and peripheral neuropathy of the right and left lower extremities (originally claimed as "severe hip, foot, leg and nerve conditions).  (See VA Form 21-4138, Statement in Support of Claim, received by VA on June 4, 2003).  

As noted in the Introduction, based on this claim, by a January 2007 rating decision, the RO assigned an effective date of June 4, 2003 to the grants of service-connection for diabetes mellitus, hypertension and peripheral neuropathy of the right and left lower extremities. 

The Board has reviewed the claims files to determine whether there existed any earlier claims for service connection for the above-cited disabilities. 

A review of the claims files reveals no indication of a claim for service connection for diabetes mellitus, hypertension and peripheral neuropathy of the right and left lower extremities prior to June 4, 2003.  The first documentation of the Veteran's intent to apply for service connection for the above-cited disabilities consists of VA Form 21-4138, Statement In Support of Claim, received by the RO on June 4, 2003.  This date was well over than a year subsequent to the Veteran's separation from service.  Absent an earlier claim, there is no basis for an earlier effective date for the grants of service connection for diabetes mellitus, hypertension and peripheral neuropathy of the right and left lower extremities under 38 C.F.R. § 3.400(b)(2), and the claims for these benefits must be denied.  38 U.S.C.A. § 5107(b).  Thus, the assigned effective date of June 4, 2003 for the grant of service connection for diabetes mellitus, hypertension and peripheral neuropathy of the right and left lower extremities is the earliest possible effective date under the applicable statute and regulation.  The claims for an effective date prior to June 4, 2003 for the above-cited service-connected disabilities must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Although the claims files contain numerous written communications from the Veteran to VA, as well as private and VA treatment records dated and received prior to June 4, 2003, make no mention of diabetes mellitus, hypertension, and peripheral neuropathy of the right and left lower extremities.  In claims to reopen and claims for increases, such records may be construed as an informal claim. 38 C.F.R. § 3.157 (2009).  However, because this is an initial claim for service connection, medical records may not serve as an informal claim.  38 C.F.R. § 3.157 (2010); Brannon v. Brown, 12 Vet. App. 32, 35 (1998).
 
(ii) Shrapnel Wound-Left Shoulder

The Veteran seeks an effective date prior to August 25, 2004 for the grant of service connection for residuals of a shell fragment wound of the left shoulder.  The Board finds that the evidence of record supports an effective date of July 12, 2004 for the grant of service connection or the above-cited service-connected disability. 

The Veteran's service treatment records include an un-dated entry, reflecting that the Veteran had received treatment for a "weak shoulder" at the insistence of his sergeant.  At that time, it was noted that this was the first time that the Veteran had noticed the above-cited problem.  An examination of the left shoulder was negative.  A June 1967 service separation examination report reflects that the Veteran's upper extremities were evaluated as "normal."  A June 1967 Report of Medical History shows that the Veteran had denied having had a painful or "trick" shoulder and any bone, joint or other deformity.  On July 12, 2004, VA received an informal claim from the Veteran's representative, wherein he requested, in part, service connection for " shrapnel wounds of left shoulder and back."   

As noted in the Introduction, by a January 2005 rating action, RO, in part, granted service connection for residuals of a shrapnel wound of the left shoulder; an initial 10 percent evaluation was assigned; effective July 12, 2004.  The Veteran appealed the RO's assignment of an effective date of July 12, 2004 to the Board.  By a January 2007 rating action, the RO assigned, in part, an effective date of August 25, 2004, for the grant of service connection for residuals of a shrapnel wound of the left shoulder, based on the Veteran's informal claim for service connection for the above-cited disability that was received on this date. 

In reviewing the extensive evidence prior to the July 2004 statement from the Veteran's representative to VA, wherein he requested, on behalf of the Veteran, service connection for shell fragment wounds of the left shoulder and back, the Board has found no indication from the Veteran or his representative that he intended to apply for service connection for this disability. 

A November 2004 VA examination report reflects that the Veteran had been diagnosed with a shell fragment wound of the left shoulder.  On this evidence, the Board finds that the RO erred in assigning an August 25, 2004 effective date for the grant of service connection for shrapnel wound of the left shoulder. The Veteran's representative's July 2004 statement clearly expressed the Veteran's intention to seek service connection for shell fragment wounds of the left shoulder and back.  While the Veteran was not diagnosed the Veteran with shell fragment wound of the left shoulder until November 2004, he should not be penalized for the delay in affording him an examination to confirm his stated symptoms.  He continuously sought a disability rating for his shrapnel wound of the left shoulder from July 2004 until the RO granted service connection for this disability in January 2005.  Therefore, the Board finds that the appropriate effective date for the grant of service connection for residuals of a shrapnel wound of the left shoulder is July 12, 2004.

Although the claims files contains numerous written communications from the Veteran to VA, as well as private and VA medical evidence dated and received by the Board prior to July 12, 2004, they make no mention of a shell fragment wound to the left shoulder.  In claims to reopen and claims for increases, such records may be construed as an informal claim. 38 C.F.R. § 3.157 (2009).  In this, an initial claim for service connection, however, medical records may not serve as an informal claim.  See 38 C.F.R. § 3.157 (2010); Brannon, supra.

Thus, in the absence of evidence of a claim for service connection for residuals of a shell fragment wound prior to July 12, 2004, the criteria for entitlement to an effective date prior to that date for a grant of service connection for the above-cited service-connected disability are not met.  The preponderance of the evidence is against this claim.  The benefit-of-the-doubt rule is thus not for application.


ORDER

An effective date prior to June 4, 2003, for a grant of service connection for diabetes mellitus, is denied.

An effective date prior to June 4, 2003, for a grant of service connection for hypertension, is denied.

An effective date prior to June 4, 2003, for a grant of service connection for peripheral neuropathy of the right and left lower extremity, is denied.
An effective date of July 12, 2004, for the grant of service connection for residuals of a shell fragment wound of the left shoulder, is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


